Title: To George Washington from John Mathews, 11 April 1782
From: Mathews, John
To: Washington, George


                        
                            Sir.
                            Cane Acre south Carolina April 11th 1782.
                        
                        Your Circular letter of the Twenty Second day of January, I had, the honor of receiving on the Twenty Ninth
                            Ultimo.
                        The legislature of this State had risen before your Excellency’s letter came to hand, but I am very happy in
                            being able to inform you that the Subject of your letter had been fully considered by them in their last Session in
                            January and February, and your Requisition anticipated. That is to say, by furnishing this army with provisions
                            &c: to the full amount of this State’s quota for the present year—And this with the concurrence of the Super
                            Intendant of Finance, tho’ not exactly in the mode he wished it to be done—However we have come as near to it, as
                            Circumstances and the situation of the country would admit of—On this subject I have written fully to Mr Morris.
                        I had the honor of addressing you on the fifteenth of March last, on the subject of Recruiting the battalions
                            of this State, which I hope has come safe to you. I have the honor to be with the highest Respect Your Excellency’s most
                            Obedt Servt.
                        
                            Jno. Mathews
                        
                    